DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, see claims submitted on 06/17/2021 and remarks submitted on 06/17/2021, with respect to the rejection(s) of claim(s) claims 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20060129140 granted to Todd et al. in view of 20180014872 granted to Dickerson et al. for claims 1-6, 8-9, 21, and 23-25. Claims 22, 26-30 are further rejected in view of the references above in further view of US Pat Pub No. 20100138684 granted to Kim et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the control console" in line 11. It is unclear if this is the same as laser delivery control console or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " a plurality of operating parameter threshold values" in line 13. It is unclear if this is the same as the plurality of operating parameter threshold values recited in lines 9, 10 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “an operating parameter matrix” in line 2. It is unclear if this is the same as the operating parameter matrix from claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the control console" in line 1. It is unclear if this is the same as laser delivery control console or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a plurality of operating parameter threshold values" in line 2. It is unclear if this is the same as plurality of operating parameter threshold values recited in claim 1 or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “an operating parameter matrix” in line 2. It is unclear if this is the same as the operating parameter matrix from claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation “the operating parameter threshold values” in lines 13 and 14. It is unclear if this is the same as the plurality of operating parameter threshold values recited earlier in claim 21 or not. There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation “the electronically stored corner stone” in line 8. It is unclear if this is the same as the plurality of electronically stored cornerstone set point pairs or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “second axis” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “an operating parameter matrix” in line 2. It is unclear if this is the same as the operating parameter matrix from claim 21 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the control console" in line 4. It is unclear if this is the same as laser delivery control console or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the control console" in line 8. It is unclear if this is the same as laser delivery control console or not.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “a first axis of the operating parameter matrix” in line 10. It is unclear if this is the same first axis of the operating parameter matrix as recited in line 6 or not. There is insufficient antecedent basis for this limitation in the claim. 
Claim 26 recites the limitation “a second axis of the operating parameter matrix” in line 10. It is unclear if this is the same second axis of the operating parameter matrix as recited in line 7 or not. There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “the electronically stored corner stone” in line 8. It is unclear if this is the same as the plurality of electronically stored cornerstone set point pairs or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “fourth axis” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “a first axis” in line 3. It is unclear if this is the same first axis as in claim 26 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “a second axis” in line 4. It is unclear if this is the same second axis as in claim 26 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “an operating parameter matrix” in line 4. It is unclear if this is the same as the operating parameter matrix recited earlier in claim 28 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the control console" in line 4. It is unclear if this is the same as laser delivery control console or not.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for depending on rejected claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 2006/0129140 granted to Todd et al. (hereinafter “Todd”) in view of US Pat Pub No. 20180014872A1 granted to Dickerson et al. (hereinafter “Dickerson”).
Regarding claim 1, Todd discloses a method of controlling a laser delivery control console (e.g. abstract, para 0011), comprising: receiving, at the laser delivery control console, electronically stored information from a radio frequency identification tag associated with a medical device (e.g. para 0008, “Data from the RFID tag is transmitted to the receiver in the ophthalmic surgical device”), wherein the electronically stored information includes a plurality of corner stone set point pairs (e.g. para 0017, 0060, 0066, discussing calibration data or parameter settings (such as power and exposure) for a particular probe); converting, using at least one processor of the laser delivery control console, the electronically stored information to a plurality of operating parameter threshold values (e.g. para 0034); and preventing, in response to a command to adjust an amount of energy or an amount of frequency of laser energy applied to the medical device, the delivery of laser energy with a frequency or energy value that exceeds one or more of the plurality  of operating parameter threshold values (e.g. para 0017 “The data can be used to implement safety procedures, for example, limiting the value of power, exposure range and other operating parameters”); wherein the command is generated by an action or series of actions on a user interface operably coupled to the laser delivery control console (e.g. para 0017, fig. 1). 
Even though Todd discloses limiting certain parameters depending on the RFID read in order to ensure that the device is not operating outside of the specific ranges of operating parameters (as in paragraph 0066), Todd fails to explicitly disclose wherein the plurality of operating parameter threshold values include maximum frequency values and maximum energy values for laser energy supplied by the laser delivery control console to the medical device, wherein converting, using at least one processor of the control console, the electronically stored information to a plurality of operating parameter threshold values includes creating an operating parameter matrix using the corner stone set point pairs, wherein the operating parameter matrix defines the maximum frequency values and the maximum energy values (It is noted that this limitation merely requires setting maximum frequency values and maximum energy values for the medical devices). 
Dickerson teaches a medical device system and method having a generator connectable with various surgical instruments to deliver electrical energy from the source to the surgical instrument. The generator includes processor that receives identifier codes and process the codes by comparing it with each of the plurality of medical device identity codes and control the function of the energy source based on the comparison of the at least one identifier code (e.g. para 0012). The generator is configured to provide a signal of particular voltages, currents, and frequencies to the specific device (‘matrix’) and specifically to its transducer (para 0042). Dickerson further teaches providing a user interface to allow the user to provide commands (e.g. para 0048, 0079 “by way of the input device 1045, the user can set or program various operating parameters of the generator, such as, for example, current (I), voltage (V), frequency (f), and/or period (T)”) which allow for programming the operation of the generator using the input device in order to provide the predictable result of allowing the user to control the operation of the system (as in paragraph 0048, 0077-0079). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd to 

Regarding claim 2, Todd as modified by Dickerson (hereinafter “modified Todd”) renders the method of claim 1 obvious as recited hereinabove, Todd teaches wherein the plurality of threshold values form an operating parameter matrix of the medical device (e.g. fig. 6A-6D, shows databases which includes information regarding the identity code and associated separate medical device).  

Regarding claim 3, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd teaches wherein the control console is configured to adjust the laser energy outputted to the medical device between a finite number of laser energy characteristics, wherein the finite number of laser energy characteristics include a finite number of discreet frequency values and a finite number of discreet energy values (e.g. para 0108, 0111 “supply energy levels to the device”).  

Regarding claim 4, modified Todd renders the method of claim 1 obvious as recited hereinabove, Dickerson teaches wherein the maximum frequency values and the maximum energy values include maximum frequency values and maximum energy values for each of [[the]] a finite number of discreet frequency values and a finite number of discreet energy , wherein the laser delivery control console is configured to output laser energy having each of the finite number of discreet frequency values and each of the finite number of discreet energy values (e.g. para 0048, 0079 “by way of the input device 1045, the user can set or program various operating parameters of the generator, such as, for example, current (I), voltage (V), frequency (f), and/or period (T)”).  

Regarding claim 5, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd teaches wherein the electronically stored information is stored in 270 bytes or less electronic storage space; and wherein the electronically stored information includes 270 bytes or less of electronically stored information (e.g. para 0015).  

Regarding claim 6, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd teaches wherein the medical device is a laser fiber (e.g. para 0060).  

Regarding claim 8, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd teaches wherein the at least one processor includes a first data set corresponding to a matrix, wherein the matrix includes a finite number of discreet frequency values along the matrix's horizontal axis and a finite number of discreet energy values along the matrix's vertical axis, wherein the matrix is used to convert the electronically stored information to operating parameters for the medical device (e.g. fig. 6A-6D, shows databases which includes information regarding the identity code and associated separate medical device).    

Regarding claim 9, modified Todd renders the method of claim 3 obvious as recited hereinabove, Todd teaches wherein converting the electronically stored information to a plurality of operating parameter threshold values includes defining an operating parameter matrix including a maximum energy value for each of the finite number of discreet frequency values and a maximum frequency value for each of the finite number of discreet energy values (e.g. para 0108, 0111 “supply energy levels to the device”).  

Regarding claim 21, Todd discloses method of controlling a laser delivery control console (e.g. abstract, para 0011), comprising: receiving, at the laser delivery control console, a plurality of electronically stored corner stone set point pairs from a radio frequency identification tag associated with a medical device (e.g. para 0008, “Data from the RFID tag is transmitted to the receiver in the ophthalmic surgical device”); converting, using at least one processor of the laser delivery control console, the plurality of electronically stored corner stone set point pairs to an operating parameter [matrix] including a plurality of operating parameter threshold values (e.g. para 0017, 0034, 0060, 0066, discussing calibration data or parameter settings (such as power and exposure) for a particular probe); and preventing, in response to a command to adjust the energy or frequency of laser energy applied to the medical device, the delivery of laser energy with a frequency or energy value that exceeds one or more of the operating parameter threshold values (e.g. para 0017 “The data can be used to implement safety procedures, for example, limiting the value of power, exposure range and other operating parameters”), wherein the command is generated by an action or series of 
Even though Todd discloses limiting certain parameters depending on the RFID read in order to ensure that the device is not operating outside of the specific ranges of operating parameters (as in paragraph 0066), Todd fails to explicitly disclose having an operating parameter matrix wherein the plurality of operating parameter threshold values include maximum frequency values and maximum energy values for laser energy supplied by the laser delivery control console to the medical device. 
Dickerson teaches a medical device system and method having a generator connectable with various surgical instruments to deliver electrical energy from the source to the surgical instrument. The generator includes processor that receives identifier codes and process the codes by comparing it with each of the plurality of medical device identity codes and control the function of the energy source based on the comparison of the at least one identifier code (e.g. para 0012). The generator is configured to provide a signal of particular voltages, currents, and frequencies to the specific device (‘matrix’) and specifically to its transducer (para 0042). Dickerson further teaches providing a user interface to allow the user to provide commands (e.g. para 0048, 0079 “by way of the input device 1045, the user can set or program various operating parameters of the generator, such as, for example, current (I), voltage (V), frequency (f), and/or period (T)”) which allow for programming the operation of the generator using the input device in order to provide the predictable result of allowing the user to control the operation of the system (as in paragraph 0048, 0077-0079). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd to 

Regarding claim 23, modified Todd renders the method of claim 21 obvious as recited hereinabove, Todd discloses wherein converting the plurality of electronically stored corner stone set point pairs to an operating parameter matrix does not include accessing a database (e.g. paras 0034).  

Regarding claim 24, modified Todd renders the method of claim 21 obvious as recited hereinabove, Todd discloses wherein preventing the delivery of laser energy with a frequency or energy level that exceeds one or more of the maximum frequency energy values includes limiting a range of discreet frequency and/or energy level settings available in the control console to adjust the output of laser energy from the laser source (e.g. para 0017 “The data can be used to implement safety procedures, for example, limiting the value of power, exposure range and other operating parameters”).  

Regarding claim 25, modified Todd renders the method of claim 21 obvious as recited hereinabove, Todd discloses wherein the maximum frequency and energy values include maximum frequency and energy values for each of a finite number of discreet frequency values .  

Claims 22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over modified Todd as applied to claims 1-6, 8-9, 21, and 23-25 above, and further in view of US Pat Pub No. 20100138684 granted to Kim et al. (hereinafter “Kim”)
Regarding claim 22, modified Todd renders the method of claim 21 obvious as recited hereinabove, but fails to disclose wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with a first axis including a finite number of discreet frequency values and second axis including a finite number of discreet energy values; wherein each pair of the plurality of electronically stored corner stone set point pairs consist of a discreet frequency value and a discreet energy value; and each of the electronically stored corner stone set point pairs define the maximum frequency and energy values.  
Kim teaches a system having a memory device and a memory controller … the memory power management logic 402 can determine a specific frequency for the command based on a value received at the memory control logic 408 or through performing a mode specific look up operation in the memory parameter look-up table 412 (e.g. para 0037). This allows for quick determination of various timing and voltage parameters for each mode of operation supported (e.g. para 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Todd with the teachings of Kim to provide a matrix 

Regarding claim 27, modified Todd renders the method of claim 21 obvious as recited hereinabove, but fails to disclose wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with a third axis including a finite number of discreet frequency values and fourth axis including a finite number of discreet energy values; wherein each pair of the plurality of electronically stored corner stone set point pairs consist of a discreet frequency value and a discreet energy value; and each of the electronically stored corner stone set point pairs define the maximum frequency and energy values
Kim teaches wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with a third axis including a finite number of discreet frequency values and fourth axis including a finite number of discreet energy values (e.g. para 0037); wherein each pair of the plurality of electronically stored corner stone set point pairs consist of a discreet frequency value and a discreet energy value; and each of the electronically stored corner stone set point pairs define the maximum frequency and energy values (e.g. para 0037).  This allows for quick determination of various timing and voltage parameters for each mode of operation supported (e.g. para 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Todd with the teachings of Kim to provide a 

Regarding claim 26,
wherein the command is generated by an action or series of actions on a user interface operably coupled to the laser delivery control console (e.g. para 0017, fig. 1), but fails to explicitly disclose having an operating parameter matrix wherein the plurality of operating parameter threshold values include maximum frequency values and maximum energy values for laser energy supplied by the laser delivery control console to the medical device. 
Dickerson teaches a medical device system and method having a generator connectable with various surgical instruments to deliver electrical energy from the source to the surgical instrument. The generator includes processor that receives identifier codes and process the codes by comparing it with each of the plurality of medical device identity codes and control the function of the energy source based on the comparison of the at least one identifier code (e.g. para 0012). The generator is configured to provide a signal of particular voltages, currents, and frequencies to the specific device (‘matrix’) and specifically to its transducer (para 0042). Dickerson further teaches providing a user interface to allow the user to provide commands (e.g. para 0048, 0079 “by way of the input device 1045, the user can set or program various operating parameters of the generator, such as, for example, current (I), voltage (V), frequency (f), and/or period (T)”) which allow for programming the operation of the generator using the input device in order to provide the predictable result of allowing the user to control the operation of the system (as in paragraph 0048, 0077-0079). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd to provide a user input as well as device parameter capability as taught by Dickerson to provide the user and the device to perform programming the operation of the generator using the input 
Todd as modified by Dickerson teaches the limitations above but fail to explicitly disclose wherein, ii) a plurality of discreet frequency values corresponding to a first axis of an operating parameter matrix, and iii) a plurality of discreet energy values corresponding to a second axis of the operating parameter matrix;
Kim teaches a system having a memory device and a memory controller … the memory power management logic 402 can determine a specific frequency for the command based on a value received at the memory control logic 408 or through performing a mode specific look up operation in the memory parameter look-up table 412 (e.g. para 0037). This allows for quick determination of various timing and voltage parameters for each mode of operation supported (e.g. para 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Todd with the teachings of Kim to provide a matrix (here, look up table) to provide the predictable result of allowing for quick determination of various timing and voltage parameters for each mode of operation supported. 

Regarding claim 28, modified Todd as further modified by Kim renders the method of claim 26 obvious as recited hereinabove, Todd discloses wherein converting the plurality of electronically stored corner stone set point pairs, the plurality of discreet frequency values corresponding to a first axis of the operating parameter matrix, and the plurality of discreet energy values corresponding to a second axis of the operating parameter matrix to an operating parameter matrix does not include accessing a database (e.g. paras 0034).  


Regarding claim 29, modified Todd as further modified by Kim renders the method of claim 26 obvious as recited hereinabove, Todd discloses wherein preventing the delivery of laser energy with a frequency or energy level that exceeds one or more of the maximum frequency energy values includes limiting a range of discreet frequency and/or energy level settings available in the control console to adjust the output of laser energy from the laser source (e.g. para 0017 “The data can be used to implement safety procedures, for example, limiting the value of power, exposure range and other operating parameters”).  

Regarding claim 30, modified Todd as further modified by Kim renders the method of claim 26 obvious as recited hereinabove, Todd discloses wherein the maximum frequency and energy values include maximum frequency and energy values for each of a finite number of discreet frequency values and a finite number of discreet energy values (e.g. para 0108, 0111 “supply energy levels to the device”).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792